KELLEY, Judge,
concurring.
I join with the majority opinion.
I concur in the result for the following additional reasons. I believe this particular case involves a unique set of circumstances which resulted in Lipko’s confusion as a matter of law regarding his decision to refuse to submit to chemical testing under the implied consent law.
Lipko was arrested simultaneously for possession of marijuana and drug paraphernalia, in violation of The Controlled Substance, Drug, Device and Cosmetic Act, and for driving under the influence of alcohol and/or a controlled substance in violation of the Vehicle Code.
During the time that the police officer was requesting that Lipko submit to chemical testing in accordance with the implied consent law, he was being interrogated on where he had obtained the marijuana found in his vehicle. In response to the questions regarding the marijuana, Lipko asserted his right to counsel.
Miranda requires that an arrestee must be warned before questioning that he has the right to remain silent, that anything he says can be used against him in court, and that he has the right to the presence of an attorney and to have an attorney appointed before questioning if he cannot afford one. 384 U.S. 436. These warnings must be given to all individuals prior to custodial interrogation, whether the offense investigated is a felony or a misdemeanor traffic offense. McCarty v. Herman, 716 F.2d 361 (4th Circ.1983), aff'd, 468 U.S. 420.
It is undisputed in the present case that Lipko was not given Miranda rights before he was interrogated by the police regarding the marijuana. Moreover, this interrogation was conducted at the same time Lipko was being asked to submit to chemical testing under the implied consent law.
I believe the hybrid situation of a simultaneous arrest of separate drug possession and driving under the influence requires Miranda warning and distinctions of the application of Miranda applying and why it applies to the drug charge and not the chemical testing driving under the D.U.I. charge.
Accordingly, I believe that Lipko’s confusion over his Miranda rights, the intervening custodial interrogation and the denial of his right to counsel enhanced Lipko’s confusion as a matter of law with regard to this making a knowing and conscious refusal to submit to chemical testing.